Title: To George Washington from Nicolas Pike, 29 February 1792
From: Pike, Nicolas
To: Washington, George



Sir,
Newbury Port [Mass.] February 29th 1792

I have the honor to request your Acceptance of a Medal struck in my presence by an ingenious & reputable Gentleman, who also made the Die, which branch he can execute with great facility & dispatch, & which he will warrant to stand until defaced by usage.
He, at present, declines having his name made public; but should this Specimen of Ingenuity intitle him to the Notice of Congress, he would be happy, on suitable Terms, to serve the Public in this line.

He is sufficiently acquainted with the Principles of Drawing to take a good Impression from the Life—With the most cordial Gratitude & Esteem, I have the honor to be, Sir, your obliged & very humble Servant

Nicolas Pike


P.S. The Gentleman wishes, Sir, that this Medal may not get into the hands of an Engraver.

